PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,758,415
Issue Date: 1 Sep 2020
Application No. 15/873,129
Filing or 371(c) Date: 17 Jan 2018
Attorney Docket No. 13857.0022
:
:
:
:	DECISION ON PETITION
:
:
:



The instant recalculation of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the Request for Recalculation of Patent Term Adjustment In View of Safe Harbor Statement Under 37 CFR 1.704(d) (“Request”), filed September 11, 2020.  A Recalculation of PTA under this interim procedure is not considered a Request for Reconsideration within the meaning of 35 U.S.C. 154(b)(3) and 37 CFR 1.705(b).  A Recalculation of PTA under this interim procedure is not the Director’s decision on patentee’s request for reconsideration within the meaning of 35 U.S.C. 154(b)(3) and 37 CFR 1.705(b).  The Office’s recalculation of the PTA indicates the correct PTA is zero (0) days.


Relevant Procedural History

The patent issued with a PTA determination of 28 days on September 1, 2020.   The instant request seeking recalculation of the PTA in view of a safe harbor statement under 37 CFR 1.704(d) was filed on September 11, 2020.

Decision

The PTA set forth on the patent is based on the following determination previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 65 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay, is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
37 days.

The PTA forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 28 days (65 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 37 days of Applicant Delay). 

The Office has reviewed the PTA calculations for the patent and has determined the Information Disclosure Statement (IDS) filed July 11, 2019 was accompanied by a proper safe harbor statement under 37 CFR 1.704(d)(1). Therefore, the filing of the IDS on July 11, 2019 is not a ground for reduction pursuant to 37 CFR 1.704(c)(8), and the 37 day period of reduction will be removed.  However, the audit of PTA calculations has revealed a previously overlooked reduction under 37 CFR 1.704(c)(7) in connection with the filing of a compliant election on June 4, 2019, after applicant filed an election containing an omission on October 24, 2018. A 223 day period of reduction, beginning October 25, 2018 and ending on June 4, 2019 is warranted under 37 CFR 1.704(c)(7). The correct period of Applicant Delay is 223 days.  Therefore, the correct PTA is 0 days (65 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 223 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination that the period of A Delay is 65 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 65 days.

B Delay

The Request does not dispute the Office’s prior determination that the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination that the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.


Applicant Delay

The Request disputes the Office’s prior determination that the period of Applicant Delay is 37 days.  The Office has recalculated the period of Applicant Delay as part of the Office’s redetermination of the PTA and determined the period of Applicant Delay is 223 days.

The Office finds the filing of the IDS on July 11, 2019 is not a basis for reduction of patent term adjustment pursuant to 37 CFR 37 CFR 1.704(c)(8) because it was accompanied by a proper statement under 37 CFR 1.704(d)(1)(i) or (ii). 

37 CFR 1.704(c)(8) states:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:
(8) Submission of a supplemental reply or other paper, other than a supplemental reply or other paper expressly requested by the examiner, after a reply has been filed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date the initial reply was filed and ending on the date that the supplemental reply or other such paper was filed; 
  
37 CFR 1.704(d)(1) states, in pertinent part: 

(d)(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution(processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section, and a request for continued examination in compliance with § 1.114 with no submission other than an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination)of the application under paragraph (c)(12) of this section, if the paper or request for continued examination is accompanied by a statement that each item of information contained in the information disclosure statement:

  	Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement or

  	Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in    § 1.56(c) more than thirty days prior to the filing of the information disclosure statement. 

A proper reply to the September 12, 2018 restriction requirement was filed on June 4, 2019. Applicant subsequently filed an IDS on July 11, 2019. Applicant was assessed a 37 day period of reduction pursuant to 37 CFR 1.704(c)(8), beginning on June 5, 2019 and ending on July 11, 2019.  However, the July 11, 2019 IDS was accompanied by proper 37 CFR 1.704(d)(1)(i) or (ii) statement. Therefore, no reduction under 37 CFR 1.704(c)(8) is warranted in connection with the filing of the July 11, 2019 IDS. The 37 day period of reduction has been removed.

The audit of PTA calculations has revealed a previously overlooked reduction under 37 CFR 1.704(c)(7) in connection with the filing of a compliant election on June 4, 2019, after applicant filed an election containing an omission on October 24, 2018. 
Pursuant to 37 CFR 1.704(c), circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping: 
(7) Submission of a reply having an omission (§ 1.135(c)), in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date the reply having an omission was filed and ending on the date that the reply or other paper correcting the omission was filed[.] 

On September 12, 2018, the Office mailed a restriction requirement. On October 24, 2018, applicant filed an amendment/election. On April 30, 2019, the Office mailed a communication informing applicant that the October 24, 2018 reply contained an omission. Applicant did not elect only a single group from the group of inventions I –IV, as identified in the September 12, 2018 restriction requirement. Instead, applicant elected two or more the group inventions.  On June 4, 2019, applicant filed an acceptable reply, electing Group I. 

The submission of a reply having an omission is a proper basis for reduction of patent term under 37 CFR 1.704(c)(7). Accordingly, the period of reduction for applicant delay under 37 CFR 1.704(c)(7) is 223 days, the number of days in the period beginning on October 25, 2018, the day after the date the reply having an omission was filed, and ending on June 4, 2019, the date that the reply correcting the omission was filed.

 The correct period of Applicant Delay is 223 days.  

Conclusion

As discussed above, the correct period of Applicant Delay is 223. Therefore, the correct PTA is 0 days (65 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap – 223 days of Applicant Delay). 

Accordingly, the patent term adjustment indicated in the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of zero (0) days.

If patentee disagrees with the recalculation under this interim procedure, patentee must file a response to the recalculation within TWO MONTHS of the mail date of the recalculation.  No extensions of time will be available.  If patentee fails to respond to the recalculation within TWO MONTHS of the mail date of the recalculation and the USPTO’s determination of the amount of recalculated PTA is different from that printed on the front of the patent, the USPTO will sua sponte issue a certificate of correction that reflects the recalculated PTA. 

If patentee responds to the recalculation by requesting changes to the recalculation NOT related to the safe harbor statement, patentee must comply with the requirements of 37 CFR 1.705(b)(1) and (2). In other words, patentee must file the $200 petition fee and a statement of the facts involved.

The application file is being referred to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by zero (0) days. No additional fees are required.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction